Bates, Judge,
delivered the opinion-of the court.
Of course we do not examine the evidence further than to see that it warranted the giving or refusal of instructions, as the points made are upon the instructions.
Four instructions, very favorable to the plaintiff, were given at his instance, and three instructions, very favorable to the defendants, were given at their instance. Taken together, they put the case very favorably before the jury; and although some of those given for the defendants may be subject to verbal criticism, yet there is no error in them which can be said to have injured the plaintiff.
The fifth instruction asked by the plaintiff was properly refused, because there was no evidence that the plaintiff had any color of title beyond the limits described in the deeds under which he claimed title.
Affirmed.
The other judges concur.